DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Claim Objections
Applicant argues that the objections should be withdrawn due to the amendments dated 09/27/2021.
The objections are withdrawn except the objection to claim 18 (line 7) seen below.  In addition, due to the amendment on 09/27/2021 a new objection is detailed below (claim 3 dependent upon itself).

35 USC 102 Rejection
Applicant argues that Siwal does not show or suggest “receiving instructions from [a] server [on a WAN] indicating to unblock first inbound traffic [to a first IoT device].
Examiner disagrees.
Siwal discloses receiving first instructions from the server indicating to unblock the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18 “cloud server”).


Claim Objections
Claims 3 and 18 is objected to because of the following informalities:
Claim 3 is dependent upon itself.

Claim 18 recites the limitation "a login" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the login” or “a second login”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 3 is dependent upon itself (claim 3).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siwal (U.S. Pat. Pub. No. 2017/0353462) (Method and System for Improving Network Security).

1.1	Regarding claim 1, Siwal discloses a system for securing connections to Internet of Things (IoT) devices, comprising:
a memory (paragraph 19 “one or more databases storing information regarding IoT devices …”; paragraphs 33, 34); and
a hardware processor coupled to the memory (Fig. 1; paragraph 6 “networking device having at least one data processor”) and configured to:
receive first inbound traffic at a router from a wide area network (WAN), wherein the first inbound traffic is destined for a first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
block the first inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notify a server on the WAN that the first inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28);
unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18 “cloud server”); and
unblock the first inbound traffic (Fig. 1; paragraphs 14, 15, 18). 1.2	Per claim 2, Siwal teaches the system of claim 1, wherein the hardware processor is further configured to:
receive second inbound traffic at the router from the WAN, wherein the second inbound traffic is destined for the first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
block the second inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notify the server on the WAN that the second inbound traffic has been blocked (Fig. 1, item 112; paragraph 20; paragraph 28); and
receive second instructions from the server indicating to not unblock the second inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; 
receive third inbound traffic at the router from the WAN, wherein the third inbound traffic is destined for the first IoT device (Fig. 1, item 2a; paragraph 28 “The additional layer of security between IoT devices and users attempting to access these devices remotely”);
determine that the third inbound traffic is hyper-text transfer protocol traffic (paragraph 38);
redirect the third inbound traffic to the server for login (paragraphs 23, 26, 28); and
after the login has been competed, unblock the third inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18).1.6	Per claim 6, Siwal teaches the system of claim 5, wherein the hardware processor is further configured to determine that the third inbound traffic is from a browser (paragraph 32).1.7	Regarding claim 7, Siwal discloses the system of claim 1, wherein the hardware processor is further configured to:
receive fourth inbound traffic at the router from the WAN (Internet), wherein the fourth inbound traffic is destined for the first IoT device (Abstract; paragraph 6);
determine that the fourth inbound traffic is hyper-text transfer protocol traffic (paragraph 38);
determine that the fourth inbound traffic is not from a browser (Fig. 3; paragraph 21);
block the fourth inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21); and
notify the server on the WAN that the fourth inbound traffic has been blocked (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access 
receiving first inbound traffic at a router from a wide area network (WAN), wherein the first inbound traffic is destined for a first IoT device (Abstract; paragraph 6);
blocking the first inbound traffic at the router (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
notifying a server on the WAN that the first inbound traffic has been blocked (Fig. 1; paragraph 28; paragraphs 14, 15, 18, 21);
receiving first instructions from the server indicating to unblock the first inbound traffic (paragraphs 14, 15, 18; paragraphs 33, 35 “instruction execution system”); and
unblocking the first inbound traffic (Fig. 1; Fig. 3; paragraph 14 “learn the rules for controlling the access, and can implement these rules to automatically block and/or unblock device access …”; paragraph 15 “Another exemplary rule can unblock an IoT device if a request to access the device is received from a user client device registered on the network.”; paragraph 18 “unblocking access”; paragraph 18).

1.9	Regarding claims 9 – 20, the rejection of claims 1 – 8 under 35 USC 102 (paragraphs 1.1 – 1.8 above) applies fully.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/